OFFICE      OFTHE   ATTORNEYGENERAL            OFTEXAS
                              AUSTIN




Hon. Leon Kotosky
&%?.istsIlt
          County Attornfty
El Pas?, Texas
                                  6
Dear Sir:




          This.wlll a                             or Jcur ltte
of April 15,                                     0ptnl0n 0t .a6
depar~nt 88 tc                                   ling,~and..miag
a photostaticmxc                                 CoiJnt~al.6dK~
of El.Paso count                              paseogr-rdiPg
allllastmJ=                                    d to liereoerded
by the count

             A                                 e author.it fes do86
not rpwdl     t                         has           been pass-
                                            heretororcr~
            elt                          or the aoPftlloithio

                                       ad ClTil stati  ar T8x86,
                                       of &oh cotity~therccord-
                                              *thcy~(lh&ll
                                                         provide
                                              :beak6 lli~~=hi43h
                                                             they
                                              is. authoris;ed
                                                            or
                      erded

               1s 6665, Betioed Glvil.Stat$:esof Taxaa,
               s Id detail *he duty of the bmnty s&rk
tith respect to.reeordfmginstrriaants authorized Br lair
to be reoorded. This artlale reads as tollors:
          *&oh reoardsr~tihall, *d&out delay+.
     reomd ever$ instrtiment of nitb& author-.
     ized to be recorded by hlm,%@$oh is ds-
     posited with him for raoord, w%ththe
&n.   Leon Kotcsky, QxiI   lP,,1939, Page 2



      tickno*lodgiixnts,
                       proofs, affiGavits and
      certificates tkreto attached, in the
      crder &posited for record'by antering
      then word fcr word and letter for letter,
      and nCCitigat ihe foGt of the record the
      hour and the day of the month and year
      when the %cstrment SC raoorded was de-
      posited in fiisoffice for'racord."
           It was held by the Supreme Court of Vermont
in the aase of Town of BeanIngtonTS. Edward A. Booth;
57’8. L. B. 156, that mandamus would not lie against
the town olerk to aompel him tb diaoontinuel&is~80~
or the photostatlomethod of reoording instrumentsof
whioh by lan'he was made the recorder. This deofdon
was an Interpretationor Artiole 3951, ~OeneralLaw8o?
Vsrrnont, whIoh reads in pa&, that the alerk shall:

           FReaord at langth,~in books to be.
      furnished by the town'
The aourt, in speaking of the photogaphia method em-
ployed by the alerk said:
           *It is plain that the clerk harr~re-
      oordedat length and that the material
      he provided, used and the town paid for,
      were furnished by the tarin.,If, ritaia
      the lPsaningOS the statute, the photostat10
      reaords are booka, they lack nothIng re-
      quired by General &ass, Artiole 3951-..,
      The objeot of the statute.......,.wasto
      provide for the making o? reoorda; not
      for the use of some partloular kind of
      books,"
          The petitIoners,.inthe ease OS ?eople ex r01
Anukmeoht vs. Flaas,311 111. 164, 146 WE 549, 8oagBt a
mandamus to aompel a recorder of deeds to aopy a deed
in writing in a well-bound book instead of using the
photostatlomethod!.-ofreoording. The mandamus was denied.
The statute invol$ed In this oaae,was wry similar to
Artiole 6595, supra, and is as follows:
           "Every reoorder shall, as soon as
Hon. Leon Kotosky, &pril 18, 1939, Page 3


     praotiaable after the filing of any instru-
     ment in writing in his office, entitled to
     be recorded, record the same 6% length in
     the order of time of Its reoeptlon, in well-
     bound books to be provided for that purpose."
         The oourt in its learned opinion, said:
          To rsaord mans to transoribe; to write
     an aathentio aaaount of$ to prsssrva.thsmsm-
     ory of, br written !orother ohsraotersi to
     enter.ln a book for ths parposo of pressuring
     satheatla and oorreot evidence ot the thing
     reoordsd. Whatdver the method wed for raoord-
     ing, it.18 a reoord of the 'thfngsrsoordsd as
     long.as it 18 a trus ssd oorrsat ,aopy.
     objeot oi'rso~            a dead 18 to give 5t-m:
    petuit;l:  aad;;;8oblio
                          IT tyj-&i&he& t&i-two paln
    rsquirsastits--ot     e publib ~%%&Ys.thst: l&j
     shall   bs soourate and durable......Zrer~6uah
     orrioer not 06ly hss ths rtWio~it~,but16x36-:
     quirad.tq law, to lxeroi~ an lnfelll~ent'dis-.
     aretion   in tha p0rrow0e         of his orrf0hl
     datfern. *       la+ r?qalns hla to rsoomX'osrts3.n
     iastrumantsin a wsll-bound book, but'lt:does.
     not require him to rssord.thsm 11%any parti-.
     oulsr rethod.~ As laag as ths wthod~adoptad
     by him 1s uourate and durable, he ha6 per-
     formed his duty..+..loargument is needed ~tb
    ~dsmewtrate thst       pailrto~phy   1s a auoh W-
     aoaurats proosds iaf3saki~ a 00py Of' an' IE-
     stranent than anp othsr knownmtho4.*
          Looking again te oar Texas Statates, wa Ob8em8
that it is the duty of the oounty alsrk to:
          1. Provide and keep in their offias8
     wall-bound books in rhioh they shall re-
     oord instruments,ward far word, and letter
     for lcwer.         .
          2. Shoy in suah recording all aaknor-
     le&pnents,praafs, affidavita and asrtlflartes
     thereto attaahed.
Hon. Leon Kotosky, April 18, 1939, Page 4


          3.  Cote et the foot of the record, the
     hour and the day of the month and year when
     the instrument so recorded was deposited In
     his office for record.
          The statutes are entirely silent as to the
method by whiah suah Instruments shall be recorded.
To determine whether or not the photostatlo method of
reaording instruments is legal, it must be t.estedfor
determinationsolely upon the basis of whether or not
the duties of the oounty olerk hereinabove set out oan
be fully.exeoutedby the use oi thla new method ai
reoordlng.
          The phraae "wall-boundbook@’ as used in
Artlole 6591, aupra, mad not naoeesarllymean a book
In whloh the leaves ‘orpagas are not removable. Tha
heglslaturanaturallyhad in mind in tha pasnaga of
this aot, that the lmttrumentwould bezeoordqd in
handurltlngIn a book in tiloh the pegw were -immovable.
Mth oommdrolalneoesaity,the hendurltlngmethod gave
way to the.apeedlersnd more legible typewrItermethod.
It la a matter of ooumon knowledge that the book8 ln
use generally by oouuty olarks today are so oonstruotad
as to psrmlt the lndlrldualpagee to be removed, typed
and than peplased in the books.
          'fheproprlety~ofraoordlng in a 1~00s~leaf
book as 1s In oommon uaa In~Tesuraand elaewhera through-
out the oountry, was raised in the ease of Rlohardson vs.
looland, 133 YLlss.41.7,97 SO. 308, and the oourt held
that ths faot that the statute required instrumentsto
be reaorded in a %ell-hound *oak" did not require that
tha pages be not removable.
          ft .iathereion,, the opinion of this Dapartmmt,
and you are 80 advised, that your oounty clerk oan install
and use the photostatic method of reoording written ln-
struments whloh he is               required to reaord
          such photostats are i   diately lnsorporated
           bound books".gnd the other requirements of
Hon. Leon Kotosky, April 18, 1939, Pa@   5


the stetutss herein enumerated are rully complied
with.
                              Very truly yours




LA:AW
APPROVE&




                        .